Citation Nr: 0530811	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel











INTRODUCTION

The appellant had service with the United States Marine Corps 
Reserve from February 1994 to June 1995 as shown by a DD Form 
214.  There is also evidence, including service medical 
records, in the claims file of additional unverified periods 
of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO denied service 
connection for a bilateral foot disability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The VA will 
notify the appellant if further action is required on his 
part.  


REMAND

Reasons for remand:  (1) verification of service-dates of 
active duty, if any, active duty for training, and inactive 
duty for training.  As noted above, a DD Form 214 is of 
record to verify service of the appellant in the United 
States Marine Corps Reserve between February 1994 to June 
1995.  On his application form for VA benefits, the veteran 
indicated that he had another period of service from June 
1995 to February 2001.  This service has not been verified, 
although service medical records span a period of time from 
September 1993 to November 1999.  It is also unclear what 
type of service the appellant had--active duty for training 
or inactive duty for training-during which time periods.  In 
this regard, the DD Form 214, Certificate or Release from 
Active Duty, is, as its name suggests, generally only issued 
for periods of active duty or active duty for training.  
However, at the bottom of the form under "Type of 
Separation", it indicates that the appellant was being 
released from "IADT" or inactive duty for training.  

Verification of dates of service and of the type of service 
for each period is particularly important in cases involving 
reservists because reservists are not considered "veterans" 
under the laws governing VA benefits unless they become 
disabled from an injury or disease during a period of active 
duty for training or from an injury during a period of 
inactive duty for training.  Concerning this, the Board notes 
that basic entitlement to compensation for veterans for 
service-connected disabilities derives from 38 U.S.C. § 1110 
which provides, in part, as follows:  "For disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service . . . the United States will 
pay to any veteran thus disabled . . . compensation as 
provided in this subchapter . . . ."  38 U.S.C.A. § 1110 
(emphasis added).  The term "veteran" is defined, in 
relevant part, as "a person who served in the active 
military, naval, or air service . . . ." 38 U.S.C.A. 
§ 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

Thus, in order to establish basic eligibility for veterans 
benefits based upon his service in the Marine Corps Reserves, 
the appellant must establish that he was "disabled . . . 
from a disease or injury incurred or aggravated in the line 
of duty during active duty for training or from an injury 
incurred or aggravated in the line of duty during in active 
duty for training.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995) ("An individual who has served only on active 
duty for training must establish a service-connected 
disability in order to achieve veteran status.").  Moreover, 
in determining whether service connection is warranted for a 
bilateral foot disorder, certain presumptions in the law-
such as the presumption of sound condition at entrance onto 
active duty and the presumption of aggravation of preexisting 
disorders that undergo an increase in severity during a 
period of active duty--which are afforded to veterans seeking 
to establish service connection for a disability do not 
extend to those who have not served on active duty but who 
have served only on active duty for training or inactive duty 
for training.

(2) VA examination needed:  In his July 2003 notice of 
disagreement in this case, the appellant contended that his 
foot pain began during his military duty and, in particular, 
as a result of prolonged marching exercises during basic 
training.  Subsequently (and specifically in the substantive 
appeal which was received at the RO in June 2004), however, 
he admitted that he had experienced foot and ankle problems 
prior to entering service but that this symptomatology had 
"become less bothersome" at the time of his entry into 
service.  Also in the substantive appeal, the appellant 
asserted that his foot and ankle pain had worsened during his 
military duty.  

According to the service medical records, at the enlistment 
examination conducted in September 1993, the appellant 
reported that he had worn shoe inserts while playing football 
in junior high school, that he had not used them since 1985, 
and that he had not experienced any foot or ankle problems 
since then.  On examination, the appellant's feet, including 
his arches, were normal.  At the separation examination which 
was later conducted in June 1995, the appellant stated that 
he had experienced slight ankle pain, especially after 
running, and that these symptoms were relieved with 
over-the-counter medication.  The examiner noted that this 
symptomatology was not considered to be disqualifying for 
separation, and on physical examination, the appellant's feet 
were normal.  

At annual reserve examinations conducted in August 1995 and 
November 1996, the veteran complained of ankle and foot 
problems.  Also, at a subsequent weekend drill in April 1999, 
the appellant sought treatment for complaints of sore feet 
and ankles after participating in a 7 mile march.  The 
examiner concluded that the appellant's complaints were 
"possibl[y] . . . [the] result . . . [of] training during . 
. . [a] drill weekend."  X-rays taken of the appellant's 
right foot at a follow-up evaluation conducted one day later 
in April 1999 were negative for a fracture.  The examiner 
assessed a possible stress fracture of the right foot versus 
bruising.  

Private post-service medical records reflect treatment for 
bilateral bunions, bilateral valgus deformities, and very 
flat arches in September 2002.  In a letter dated in January 
2004, the same private physician noted that he had treated 
the appellant in September 2002 for complaints of painful 
arches on weight bearing.  

The RO has denied service connection for a bilateral foot 
disorder on the basis that the evidence of record did not 
show that a foot disorder occurred in, or was otherwise 
caused by or related to, service.  Importantly, however, as 
the Board has discussed, foot and ankle symptomatology was 
shown during, and after, military service.  Furthermore, in 
the January 2004 letter, the treating physician concluded 
that the appellant's foot condition "can take years to 
become acute and painful."  The Board notes that the 
appellant has not been afforded a VA examination.  Given the 
evidence in this case, the Board concludes that such an 
examination is necessary to decide the appeal.  38 C.F.R. 
§ 3.159(c)(4).  Specifically, on remand, the appellant should 
be afforded an opportunity to undergo a  VA examination to 
determine the nature, extent, and etiology of any foot 
disability diagnosed on evaluation.  

(3)  Additional medical records:  Moreover, on VA 
Form 21-4142, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs (VA), 
Form 21-4142, which was received at the RO in May 2003, the 
appellant noted that he had received additional foot 
treatment from his private physician in October and November 
2002 (other than the pertinent medical care rendered to the 
appellant by this doctor in September 2002).  Copies of these 
purported treatment records are not included in the 
appellant's claims folder.  On remand, therefore, the RO 
should attempt to obtain from the appellant's treating 
physician copies of any additional records of foot and ankle 
treatment.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should verify the dates and 
kinds of service the appellant has had; 
specifically, the RO should verify 
whether the appellant ever served on 
active duty or whether his duty is 
limited to service in the Marine Corps 
Reserve.  If the latter, the RO should 
verify the dates of active duty for 
training and the dates of inactive duty 
for training.

2.  Using the Form 21-4142 which was 
received at the RO in May 2003, the RO 
should procure copies of records of foot 
treatment rendered to the appellant by 
Dr. Francis Abraham since August 2002.  
All available reports not previously 
obtained should be associated with the 
appellant's claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
foot disorder that he may have.  The 
claims file must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All indicated 
tests, including X-rays, should be 
conducted.

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  For any foot 
disability diagnosed on examination, the 
examiner, based on review of the service 
medical records, should render an opinion 
on the following questions:

(1)  What is the likelihood (likely, at 
least as likely as at some other time, 
unlikely) that the current foot disorder 
had its onset in service as opposed to at 
some other time, such as prior to the 
September 1993 enlistment examination 
report, or that a current foot disorder 
is otherwise related to service 
(including, e.g., the in-service episodes 
of complaints of foot and ankle pain as 
well as the April 1999 treatment for a 
possible stress fracture or bruising of 
the right foot).

(2)  If the examiner's opinion is that 
the current foot disorder preexisted 
entrance to service, the examiner should 
state whether, based on review of the 
service medical records, the preexisting 
foot disorder was aggravated-that is, 
underwent a permanent worsening, in 
service.  Temporary or intermittent 
flare-ups of symptoms of a preexisting 
condition, alone, do not constitute 
aggravation unless the underlying 
condition worsened.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain time of onset of a disability 
or of causation or aggravation as it is 
to find against it.)

A complete rationale for all opinions 
should be provided.  

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a bilateral foot 
disability.  If the RO determines that 
the appellant did not serve on active 
duty, but rather only active duty for 
training or inactive duty for training, 
the RO should not apply the legal 
presumptions of sound condition or 
aggravation, which are provided only for 
veterans who serve on active duty, to the 
claim for a foot disorder based upon 
these periods of active duty for training 
or inactive duty for training.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified by the RO.  However, the appellant is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for a foot 
disorder, and may result in a denial of this claim.  
38 C.F.R. § 3.655 (2004).  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

